Citation Nr: 1623050	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  11-01 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a higher initial rating for degenerative disc disease of the lumbar spine, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 2006 to November 2009.  He was awarded the Combat Action Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded this matter in August 2015 for further development.  

The Veteran was scheduled to testify at a Board hearing in September 2012.  He failed to report for the hearing or provide good cause for his failure to report.  The hearing request is considered withdrawn.   


FINDING OF FACT

The Veteran's service-connected degenerative disc disease of the lumbar spine is manifested by 35-45 degrees of forward flexion. 


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 20 percent, but no higher, for the Veteran's service-connected degenerative disc disease of the lumbar
spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Codes 5235 to 5243 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a letter in September 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in October 2009 and November 2015, which are adequate.  The examiners reviewed the claims file in conjunction with the examinations, and they addressed the relevant rating criteria.  The duties to notify and to assist have been met.  

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The current General Rating Formula for Diseases and Injuries holds that for diagnostic codes 5235 to 5243 (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episode) a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  
A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  
A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The criteria also include the following provisions:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  5235 Vertebral fracture or dislocation 5236 Sacroiliac injury and weakness 5237 Lumbosacral or cervical strain 5238 Spinal stenosis 5239 Spondylolisthesis or segmental instability 5240 Ankylosing spondylitis 5241 Spinal fusion 5242 Degenerative arthritis of the spine (see also diagnostic code 5003) 5243 Intervertebral disc syndrome

Additionally, if Intervertebral Disc Syndrome is present, the spine disability may be rating using the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under this formula, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week, but less than two weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The Veteran underwent a VA examination in October 2009.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that in the last six to seven months, he developed sharp, mid-thoracic discomfort that occurs two to three times per week (with each episode lasting minutes to hours).  He also reported a sharp right-sided lumbar discomfort and a dull throbbing in the middle portion of his lumbar spine.  He stated that he had injections in the middle part of his spine which did not help.  He stated that a right sacroiliac injection did provide some improvement.  He reported that during service, he was treated with a muscle relaxant; and that he had chiropractic and physical therapy.  He reported that he currently uses one Vicodin at night to help him sleep.  He reported daily discomfort in his lower back (severity 4/10).  He stated that one to two times per month, the pain will increase in severity to a 10/10.  The Veteran believed that stationary procedures may result in precipitating his discomfort.  He stated that he lies on the floor in an attempt to get his back to improve.  This could last hours to all day.  He did not utilize any ambulatory aids or any brace for his back.  He denied unsteadiness; but noted that he can get a sudden onset of sharp discomfort in his lower back which would cause him to fall unexpectedly.  He stated that he remained functional with cooking, cleaning, shopping, and driving.  He was able to continue working on vehicles; but he stated that he "doesn't lift anything heavy" (over 50 pounds) because he wants to discourage future episodes of back discomfort.

Upon examination, the lumbar spine was nontender.  Waddell's battery was mildly positive.  There was no spinal malalignment.  The Veteran reported discomfort with resisted flexion and resisted left lateral bending.  The Veteran was able to achieve 70 degrees of flexion with pain beginning halfway.  He achieved 30 degrees of extension with pain throughout.  He achieved 25 degrees of lateral bending (bilaterally).  He reported that bending to the right caused more discomfort that bending to the left.  He achieved 30 degrees of rotation bilaterally.  X-rays revealed a normal lumbosacral spine.  No disc disease was suggested.  X-rays of the thoracic spine revealed mild scoliosis, otherwise unremarkable.  Three repetitions of motion were performed without incoordination, lack of endurance, or fatigue.  The examiner stated that he would be speculating on range of motion or functional deficits created by repetition or flare-up.  The Board finds that the examination report, when viewed in total with consideration of the detail functional impairment and effects on daily activities, is adequate for rating purposes.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107   (2012) (explaining that an examination report "must be read as a whole").  He diagnosed the Veteran with a chronic lumbar strain.  He noted that there was no degenerative disorder.  He noted that the Veteran reported brief episodes of mid back pain; but the examination of this area was within normal limits and did not reveal any abnormalities.  There was evidence of a strain but not for intervertebral lumbar spine disease.  

An October 2010 outpatient treatment report reflects that the Veteran reported worsening low back pain over the past two days.  Pain was located in the middle and right side of the lower back and did not radiate to lower extremities.  There was no lower extremity weakness or numbness.  He was assessed with acute on chronic low back pain without radiculopathy.  He was noted to have had a normal neurologic examination, to include no loss of bowel or bladder function.  He also reported spasms.  (Virtual VA, 8/2/12, pgs. 43, 50)  

A January 2011 MRI revealed central posterior disc bulging at L5 causing no significant narrowing of the neural foramen.  A small internal disc herniation involving superior endplate of S1 was of no clinical significance.  There was a large, broad-based disc bulging at L4-L5 with central disc herniation.  There was also a broad based disc bulge seen at L3-L4 disc level with narrowing of the neural foramen bilaterally.  (VBMS, 6/25/15, p. 290)

A July 2011 outpatient treatment reports reflects that the Veteran reported low back pain that was stable for 3-4 years.  The Veteran described the pain as 3-4/10 in severity.  It became sharper with movement. He also stated that the pain becomes constant after moving around a little bit.  He also reported sharp pain at bilateral sides of his lower back.  He stated that when his back gives out, he is not able to walk for most of the day.  Finally, he reported decreased lower extremity flexibility.  Upon examination, the Veteran achieved 50 degrees of forward flexion, 10 degrees of extension, and 10 degrees of lateral flexion bilaterally.  Muscle strength testing was normal (Virtual VA, 8/2/12, pgs. 10-11).

In a November 2012 statement in support of the claim (VA Form 21-4138), the Veteran stated that he has had occasional incapacitating exacerbations.  He requested to be rated under Diagnostic Code 5003, and he stated that "this should meet the criteria for 20% under that code." 

A November 2014 treatment report reflects that the Veteran reported waking up in pain all the time.  However, he stated that this pain was all over his joints.  He specifically mentioned his shoulders, elbows, wrists, ankles, and knees.  He did not mention his back (VBMS, 6/25/15, p. 29).  The Board notes that the Veteran has been diagnosed with, and service connected for, fibromyalgia.  

A May 2015 outpatient treatment report reflects that the Veteran was still employed.  He stated that he is paid by the amount of work he does (and not by the hour).  He stated that he likes his job and has too much invested in it to quit (VBMS, 6/25/15, p. 2).  

The Veteran underwent another VA examination in November 2015.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that his back hurts all the time; and that it goes out 3-4 times a month.  When this occurs, he stated that he has difficulty even walking around.  He reported that typical pain is about 4/10 in severity.  He stated that if he does anything too strenuous, the back will get worse.  He stated that he also had pain going down the left leg, and numbness to about the knee.  He works as an auto mechanic at a car dealership.  

The Veteran reported 3-4 flare-ups per month, in which pain severity can be anywhere from 8/10 to 10/10.  He reported that he wears a back brace; but he can't do anything physical.  He also stated that he puts on the TENS unit during flare-ups (which last approximately 2 days, with recovery after 4-5 days).    

Upon examination, the Veteran achieved forward flexion from 0 to 30 degrees; extension from 0 to 20 degrees; right and left lateral flexion from 0 to 20 degrees; and right and left rotation from 0 to 20 degrees.  The examiner stated that the range of motion itself did not contribute to functional loss.  However, the pain experienced during all ranges of motion, does cause functional loss.  The examiner noted that there was objective evidence of localized tenderness or pain on palpation.  Specifically, there was tenderness in the low back from L3 to S1.  The Veteran was able to perform repetitive use testing with at least three repetitions; and there was no additional loss of function or range of motion after three repetitions.  The examiner found that the range of motion testing was medically inconsistent with the Veteran's statements of functional loss.  The examiner explained that the Veteran is very muscular and that he is obviously able to endure heavy workouts.  The examiner also noted that the Veteran was able to bend freely and to a greater degree when he was dressing and undressing.  The examiner opined that pain, weakness, fatigability and incoordination did not significantly limit functional ability.  There was no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing was normal (there was no atrophy).  

Reflex and sensory examinations were both normal.  Straight leg raising test was normal.  The Veteran had moderate radicular pain in the left lower extremity and mild numbness in the left lower extremity.  There were no other signs of radiculopathy.  The Veteran did not have intervertebral disc syndrome (IVDS) of the thoracolumbar spine or episodes requiring bedrest.  He did not use any assistive devices as a normal mode of locomotion.  X-rays revealed "transitional S1 segment.  Minimal [degenerative joint disease] mid/lower lumbar spine.  Mild compression deformity of T12 body of indeterminate chronicity."  (VBMS, 12/14/15, p. 42).  The examiner opined that the thoracolumbar spine disability did not impact the Veteran's ability to work.  He remarked that the Veteran has lumbar spine pathology but there was no radiculopathy shown on EMG (See VBMS, 12/14/15, p. 3).  He also noted that the true range of motion of the Veteran's spine is unclear given that the Veteran appeared to move better when not being examined than when being examined.    

Analysis

The Veteran's degenerative disc disease of the lumbar spine is currently rated as 
10 percent disabling.  The Board notes that in order to warrant a rating in excess of 10 percent, the Veteran's disability must be manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  

The Board notes that at the Veteran's October 2009 VA examination, the Veteran was able to achieve 70 degrees of forward flexion.  However, the examiner noted that pain began halfway through this motion.  It appears that the Veteran began experiencing pain at approximately 35 degrees (halfway through the 70 degrees achieved).  The examination report could also be read to mean that the Veteran experienced pain halfway to the full range of motion (at 45 degrees...or halfway to the normal 90 degrees of forward flexion).  In either case, the Veteran only managed 35-45 degrees of forward flexion before experiencing pain, which in turn reduced functionality.    

Additionally, the Board notes that although the Veteran was able to achieve 
30 degrees of extension; that he experienced pain throughout the range of motion.  Taking into account 38 C.F.R. § 4.40, which allows for consideration of functional loss due to pain, the Board finds that the Veteran's functionality is essentially limited to 35-45 degrees of forward flexion.  These findings fall within the rating criteria for a 20 percent rating.  
  
Additionally, the July 2011 VA outpatient treatment report reflects that the Veteran achieved 50 degrees of forward flexion.  This finding is also consistent with the 
20 percent rating criteria.  

The Board finds that based on the findings in the October 2009 VA examination and the July 2011 VA outpatient treatment records, that a rating of 20 percent, but no higher, is warranted.     
 
The Board finds that a rating in excess of 20 percent is not warranted.  In order to warrant a rating in excess of 20 percent, the Veteran's disability would have to be manifested by forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  
 
The Board notes that neither of the VA examinations, nor any of the outpatient treatment reports, reflects ankylosis of the entire thoracolumbar spine.  With regards to the forward flexion, the Board acknowledges that the November 2015 VA examination report reflects forward flexion limited to 30 degrees.  This finding would put the Veteran right on the cusp of the 40 percent rating criteria.  However, the November 2015 VA examiner specifically found that these range of motion findings were medically inconsistent with the Veteran's statements of functional loss.  The examiner explained that the Veteran is very muscular and that he is obviously able to endure heavy workouts.  The examiner also noted that the Veteran was able to bend freely and to a greater degree when he was dressing and undressing.  The examiner opined that pain, weakness, fatigability and incoordination did not significantly limit functional ability.  Consequently, it is clear that VA examiner was of the opinion that the Veteran was able to achieve more functionality than the 30 degrees of forward flexion indicated.   The Board gives weight to these statements as the examiner has the requisite training and experience to make this determination.  Again, when view the finding of forward flexion limited to 30 degrees in light of the entire examination report, the Board finds that the weight of the evidence is against entitlement to the next-higher 40 percent rating.  

The Board acknowledges the contentions made by the Veteran's representative in its May 2016 Brief.  The representative has argued that the claim should be remanded for a new VA examination.  The representative contends that the Veteran's testimony and the results of the July 2011 VA examination "notably contradict the findings of the November 2015 VA examination" and that the November 2015 VA examiner "was unable to definitively determine the Veteran's true range of motion."  

The Board notes that the representative failed to delineate the contradictory findings.  The Board recognizes that the amount of forward flexion in July 2011 was 50 degrees, and that the true range of motion was unable to be determined at the November 2015 VA examination.  This does not constitute a contradiction.  Differences in range of motion are to be expected in examinations conducted four years apart.  Indeed, the Board now finds that the Veteran's service-connected spine disability picture is now 20 percent disabling throughout the appeal period.  

Additionally, the Board recognizes the Veteran's contention that a 20 percent rating is warranted under DC 5003.  The 2015 VA examination report does reflect that the Veteran has arthritis so this DC is potentially applicable.  However, in light of the Board action to increase the Veteran's rating under the general rating formula for the spine, which the Board finds best describes the Veteran's service-connected spine disability, this contention is now moot.

Furthermore, the Board recognizes that in July 2011, the Veteran reported that when his back gives out, he is not able to walk for most of the day.  Similarly, in November 2012, the Veteran stated that he has had occasional incapacitating exacerbations.  The November 2015 VA examiner stated that the Veteran did not have intervertebral disc syndrome (IVDS) of the thoracolumbar spine or episodes requiring bedrest.  To the extent that this appears to be a contradiction with regards to the issue of incapacitating episodes, the Board points out that an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The treatment records fail to reflect bed rest prescribed by a physician.  Consequently, the November 2015 VA examiner's statement was correct (despite the fact that it conflicted with the Veteran's lay assessment of what constitutes an incapacitating episode).    

The November 2015 VA examiner also opined that the Veteran's back disability did not did not impact the Veteran's ability to work.  To the extent that this contradicts the Veteran's contentions, the Board finds that the examiner is competent to render such an opinion.  In fact, the directives of the August 2015 Remand required him to render an opinion on this matter.  The opinion was based on the examiner's finding that the Veteran was very muscular and could endure heavy workouts.  The examiner noted that there was no muscle atrophy (a finding that is consistent with the July 2011 outpatient treatment records).  Finally, the examiner noted that the Veteran was able to bend freely and to a greater degree when he was not undergoing range of motion testing (i.e., when he was dressing and undressing).  To the extent that the examiner's findings contradict the Veteran's lay statements regarding functionality, the Board notes that the examiner's medical expertise and independent assessment of functionality is precisely what was requested by the Board.  As such, the Board finds that the examiner's statements outweigh the contentions of the representative and this examination report is adequate for rating purposes when view in its totality.    

Finally, the Board notes that it has granted a 20 percent rating, which is what the Veteran apparently sought in his November 2012 correspondence.  To warrant a higher rating, the Veteran's disability would have to be manifested by forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  The Veteran has never contended that his range of motion was so limited; that his thoracolumbar spine is ankylosed; or that his incapacitating episodes have totaled at least four weeks, but less than six weeks during the past 12 months.  Consequently, the Board finds that a remand for another VA examination is unwarranted.  
 
Extraschedular Ratings

Pursuant to 38 C.F.R. § 3.321(b)(1) (2015), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the adjudicator determines that the available schedular ratings are inadequate, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Then, if the first two steps have been satisfied, the adjudicator must refer the claim to the Under Secretary for Benefits or the Director of the Compensation Service for a determination of whether an extraschedular rating is warranted.  In Yancy v. McDonald, the Court explained that "the first Thun element compares a claimant's symptoms to the rating criteria, while the second addresses the resulting effects of those symptoms."  27 Vet. App. 484, 494 (2016).  Indeed, although the first and second Thun elements are interrelated, they "involve separate and distinct analyses," and "[i]f either element is not met, then referral for extraschedular consideration is not appropriate."  Id. at 494-95.

The rating criteria fully contemplate the Veteran's disability as noted above, his symptomatology has consisted of pain, loss of motion, spasms, and flare-ups that further limit functionality.  It was also noted that the Veteran would have the sudden onset of sharp discomfort in his lower back which would cause him to fall unexpectedly.  These symptoms are contemplated in the general rating for diseases and injuries of the spine.  The Veteran is compensated for this loss in average impairment in earning capacity.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial rating of 20 percent, but no higher, is warranted for the Veteran's degenerative disc disease of the lumbar spine.



______________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


